DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Remarks, filed 24 August 2022, in the matter of Application N° 16/481,579.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No additions, amendments, or cancellations to the claims filed 20 January 2022 have been made.  As such, the issue of new matter is moot.
Thus, claims 68, 70-75, and 81 now represent all claims currently under consideration.

Information Disclosure Statement
One Information Disclosure Statement (IDS), previously filed on 17 February 2022 is acknowledged and has been considered.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 24 March 2022 since the art that was previously cited continues to read on the previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 68, 70-75, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Versatis® 5% Medicated Plaster (dated 1 November 2014; IDS NPL reference; herein referred to as “Versatis”) and Flector Tissuegel 140 mg medicated plaster (dated 1 March 2014; IDS NPL reference; herein referred to as “Flector”), in view of Yamasaki et al. (USPN 7,018,647 A1; IDS reference) and Altman et al. (Drugs; published only 12 May 2015) [emphasis added to reflect canceled claims].
The limitations recited in claims 68, 70-73, and 81, previously discussed are reproduced herein below for Applicants’ convenience:
The limitations recited in claim 68 are directed to a patch composition comprising lidocaine and diclofenac epolamine, wherein the relative weight ratio of lidocaine to diclofenac epolamine is within the range of about 7:1 to about 4:1 (L:D), based on the equivalent weight of the non-salt form of lidocaine and diclofenac.
As amended, claim 68 recites that the patch contains the following excipients: methyl parahydroxybenzoate (aka methyl paraben), propyl parahydroxybenzoate (aka propyl paraben), propylene glycol, sorbitol, glycerol, polyacrylic acid (PAA), sodium polyacrylate, sodium carmellose, heavy kaolin, aluminum glycinate, sodium EDTA, tartaric acid, purified water, and urea.
The claim additionally recites the patch being “for topical use in the local treatment or prevention of pain, wherein the pain is neuropathic pain or wherein the pain has a neuropathic pain component,” and that “wherein after expiry of the application period, the pharmaceutical patch is removed from the skin, and no other pharmaceutical patch is applied to the area of the skin for an interruption period of at least one hour.”
The Examiner broadly and reasonably interprets these two limitations as being directed to recitations of intended use of the instantly claimed patch composition.  Of particular note is that neither limitation provides any additional structural or compositional definition to the patch composition already recited.
Claim 70 recites that lidocaine is present in its non-salt (aka free base) form.  Claim 71 narrows the lidocaine/diclofenac ratio to about 6.5:1 to about 4.5:1, based on the equivalent weight of the non-salt forms of lidocaine and diclofenac.
The limitations recited by independent claim 81 is broadly and reasonably considered to recite the limitations of the patch recited by claim 68, notably as it is directed to a “kit” which is defined simply as a plurality of patches defined by the composition and structure set forth in claim 68 wherein the patches of said kit possess the same properties and/or intended uses as are discussed above.
Versatis discloses each and every aspect of the claimed composition with the exception of including diclofenac epolamine being present in an amount that reads on the recited ratio.  Therein, Versatis discloses in section two (Qualitative and Quantitative Composition) that each 140 cm2 (10 cm x 14 cm) of medicated plaster contains a total of 700 mg of free lidocaine (non-salt form) corresponding to 5% w/w lidocaine.  The complete list of excipients that are used in the Versatis patch are disclosed in Section 6.1 and include each and every one of the newly amended excipients of claim 68.
The same section additionally teaches that the Versatis patch employs a polyethylene terephthalate (PET) backing fabric and a release liner composed of the same.
As mentioned above, the sole deficiency of the Versatis patch is that it does not include diclofenac epolamine.
 Flector discloses in section two (Qualitative and Quantitative Composition) that each 140 cm2 (10 cm x 14 cm) of medicated plaster contains a total of 180 mg of diclofenac epolamine corresponding to 140 mg of diclofenac sodium (1% w/w).  Section 6.1 of the Flector reference discloses the excipients that are used to prepared the patch and include each of the amended excipients with the exception of urea, polyacrylic acid, and glycerol.  The reference additionally discloses using paper/PE/aluminum/ethylene and methacrylic acid copolymer as its packaging materials (see Section 6.5), there is no direct teaching of what material is used to prepare the protective plastic liner that is removed prior to administration (see Methods of Administration, end of Section 4.2).
The Flector patch, like the Versatis patch, applies a single active agent and does not include a second active.  Thus, in the case of the Flector patch, it is considered deficient with respect to the instantly claimed composition in that it does not teach administering lidocaine free base, and therefore, does not teach the ratio limitation recited therein.
The overall combined deficiency, thus resides in a perceived failed showing in the art of combining lidocaine free base and diclofenac epolamine in the same topical patch and in amounts that result in the recited ratio presented in claim 68.
Despite the foregoing deficiency of each reference, the Examiner respectfully advances that the instantly claimed composition would have been prima face obvious to a person of ordinary skill in the art, ahead of the effective filing date of the instantly claimed invention.  MPEP §2144.06(I) states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”
Evidence supporting the Examiner’s position of obviousness is found in the teachings of Yamasaki and Altman.
Yamasaki, as previously discussed, discloses the following patch formulation in Table 1 of Example 1 (see col. 5, line 61 to col. 6, line 22).

    PNG
    media_image1.png
    468
    713
    media_image1.png
    Greyscale

The Examiner again presents several observations pertaining to the foregoing disclosure.  First, empirically, the disclosure of each ingredient of the patch in terms of “proportion,” is considered to be synonymous with weight percent of the prepared patch, notably as the patch totals to a proportion of 100 (aka 100%).
Next, Yamasaki discloses that its practiced invention provides an external skin patch that provides an analgesic agent such as diclofenac and pharmaceutically acceptable salts thereof.  The sodium salt of diclofenac is preferably disclosed.  Though the epolamine salt is not expressly named in the reference, it is broadly and reasonably considered to be encompassed by the broader teachings of the pharmaceutically acceptable salts (see col. 2, lines 55-61).
Bearing this in mind, the Examiner notes that the disclosed ratio of lidocaine:diclofenac salt ratio is a 5:1 weight ratio.
The second observation is that the practiced patch is disclosed as being a 10x14 cm2 (140 cm2) patch, whereby 1 proportion (aka 1% w/w) is diclofenac sodium and 5 proportions (aka 5% w/w) are allocated to lidocaine.  This disclosure, in view of the preceding Versatis and Flector disclosures, is considered to additionally and expressly meet the limitations recited in claims 72 and 73.
Again, Flector discloses that each 140 cm2 (10 cm x 14 cm) of medicated plaster contains a total of 180 mg of diclofenac epolamine corresponding to 140 mg of diclofenac sodium (1% w/w). [emphasis added]  Thus, while Example 1 of Yamasaki is not considered to expressly teach that its practiced patches contain diclofenac epolamine, the combined teachings of Flector and Yamasaki are considered to provide a definition in the art demonstrating that a 140 cm2 patch containing 1% w/w diclofenac sodium is: 1) the same as teaching that such a formulation contains 140 mg of diclofenac sodium, and 2) that such an amount is equivalent to 180 mg of diclofenac epolamine.  Thus, the disclosure of Table 1 in Example 1 is considered to teach a formulation which contains 140 mg of diclofenac sodium.  The combined teachings are considered to guide the ordinarily skilled artisan to a reasonable expectation that 180 mg diclofenac epolamine may be substituted for 140 mg diclofenac sodium, thereby arriving at the instantly claimed composition.
Versatis again, provides a similar teaching, whereby each 140 cm2 (10 cm x 14 cm) of medicated plaster contains a total of 700 mg of free lidocaine (non-salt form) corresponding to 5% w/w lidocaine.  Thus, the disclosure of Table 1 in Example 1 of Yamasaki is considered to teach a formulation which contains 700 mg of lidocaine.
The formulation of Example 1 of Yamasaki is considered to teach a formulation which contains 700 mg lidocaine and 140 mg of diclofenac sodium wherein a 5:1 weight ratio of the two actives is present.
The combined teachings of the references are considered to teach a formulation which contains 700 mg lidocaine and 180 mg of diclofenac epolamine resulting in the recited weight ratio of the two actives is present.
The teachings of Yamasaki, as mentioned, are noted for teaching two key elements with regard to the instantly claimed invention.  First, that topically-applied skin patches are known that contain and deliver lidocaine free base and diclofenac salts in amounts that result in the recited ratios.  Secondly, though not expressly disclosing the epolamine salt, and preferably disclosing the sodium salt, Yamasaki is open to the inclusion of other salts.
Thus, the resulting deficiency of Yamasaki’s contribution to the state of the art is the motivation to modify its teachings to substitute the sodium salt for the epolamine salt of diclofenac.
Motivation for such a modification is found in the teachings of Altman.
The Altman publication focuses on the evolution of diclofenac and its use within several different products and routes of administration (see e.g., Abstract).  Topically administered diclofenac sodium and diclofenac epolamine are named (see e.g., Table 1; SOLARAZE®, Voltaren®, and FLECTOR®).  Section 7 (pp. 869-870) of the reference specifically focuses on comparisons of the sodium and epolamine salts of topically-delivered diclofenac.  Of particular note is the disclosure that “[c]ompared with diclofenac sodium and potassium salts, the epolamine salt of diclofenac demonstrates detergent-like properties with improved solubility in both water and organic solvents, facilitating enhanced epidermal penetration.” (see pg. 870; paragraph bridging the columns).
Additional search of the state of the art shows this to be true.  Comparison of the solubilities of diclofenac epolamine (www.selleckchem.com/datasheet/diclofenac-epolamine-S573702-DataSheet.html) and diclofenac sodium (www.selleckchem.com/products/Diclofenac-sodium.html) provided by Selleck Chem shows that the epolamine salt possesses a notably higher solubility of 82 mg/mL in water, ethanol, or DMSO, whereas the sodium salt is more soluble in ethanol or DMSO (64 mg/mL) and much less soluble in water (14 mg/mL).
Thus, the inherent solubility properties as evidenced by the state of the art, clearly support Altman’s teaching that the epolamine salt is more soluble than the sodium salt.

Based on the combined teachings of the references, it is immediately apparent that one of ordinary skill in the art, ahead of the effective filing date of the instantly claimed invention would have had a reasonable expectation of success in producing the instant composition.  Summarily, the individual teachings of Versatis (700 mg lidocaine free base + all of the recited excipients) and Flector (180 mg diclofenac epolamine + all but three of the recited excipients) are presented.
The Examiner argues that the skilled artisan would have had clear motivation to combine the two singular patches, both of which are known in the art for topically treating pain, into a single topical delivery patch to accomplish the very same task.
As both individual patches expressly disclose amounts of the respective actives that read on the recited limitations, the Examiner respectfully maintains that the recited ratio of actives would also be met on combination into a singular patch.
The Examiner additionally observes that the exact list of excipients amended into claim 68 are expressly met by the Versatis patch and that all but three are disclosed by the Flector patch.
The teachings of Yamasaki are relied upon as providing evidence in the art that it is well known to co-formulate and topically co-deliver combinations of lidocaine free base and diclofenac salts (preferably sodium salt).  Yamasaki does not expressly teach that its broader teachings are necessarily inclusive of the epolamine salt.  However, the disclosures of both the Flector and Altman patches (supported by solubility evidence from Selleck Chem), are considered to provide the skilled artisan clear motivation for including the epolamine salt in the teachings of Yamasaki, and further, combining the Flector and Versatis patches to produce a singular patch as argued.  Again, Altman expressly teaches that the epolamine salt demonstrates improved solubility in both water and organic solvents compared to its sodium and potassium salt counterparts, and most critically, facilitates improved epidermal penetration.
The Altman reference is thus considered to provide the requisite motivation to not only include the epolamine salt in the broader teachings of Yamasaki and, further to substitute it for the sodium salt.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent a clear showing of evidence to the contrary.
	
Response to Arguments
Applicants’ filed arguments with regard to the rejection of claims 68, 70-75, and 81 under 35 USC 103(a) as being unpatentable over the combined teachings of Yamasaki et al., Flector®, Versatis®, and Altman et al. have been fully considered but they are not persuasive.
At the outset, in response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the Examiner notes that Applicants’ remarks address only the teachings of Altman, and mention the two state-of-the-art teachings of Selleck.  It should be noted that the individual Selleck citations were merely provided in order to highlight known solubility values of diclofenac sodium and epolamine salts.  As such, the Examiner submits that Applicants’ remarks are directed solely at the teachings of Altman.
Furthermore, Applicants are directed to MPEP §2112(I) which states that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  The passage also states that “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Lastly, the passage states that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
In the instant case, it is Applicants’ position that Altman fails to teach to teach that diclofenac epolamine improves the epidermal penetration of another drug, let alone the improved epidermal penetration of lidocaine.  Applicants conclude based on this assertion that the ordinarily skilled artisan “would understand that a drug having enhanced epidermal penetration does not necessarily enhance the epidermal penetration of a completely different drug, such as lidocaine.”
The Examiner agrees with the first statement, but disagrees with the second.
Applicants are correct that Altman makes no mention of either a second drug’s permeation being improved.  However, the permeation evidence provided in the most recent declaration (i.e., Tables 2 and 3) is considered to affirm the Examiner’s position rather than overcome it.
Having considered the teachings of each of the references relied upon in the rejection, the Examiner submits that the instantly claimed composition remains prima facie obvious to the ordinarily skilled artisan.
First, the Examiner acknowledges the results depicted in the declaration filed 20 January 2022.  Here, the “present” patch (i.e., the patch of instant Example 8) and a “comparative” patch were prepared.  The sole difference between the two patches is that the former uses 1.3 wt% diclofenac epolamine and the latter uses 1.3 wt% diclofenac sodium.
Tables 2 and 3 of the affidavit provide permeation data for lidocaine and diclofenac, respectively.  In the case of the “present” patch, the cumulative permeation of lidocaine and diclofenac are, respectively 1.5-times and 1.7-times greater than the values shown for the comparative patch.
The Examiner does not refute the results.
However, in response to Applicants’ foregoing argument, the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the instant case, the Versatis patch teaches topical administration of the lidocaine active while the Flector patch teaches topical administration of diclofenac epolamine.  Combining the two patches would provide a patch that comprises both actives, in amounts that meet the claimed active ratio, and co-formulate said actives with each of the recited excipients.
The primary motivation guiding the skilled artisan to combine lidocaine and diclofenac in the same transdermal patch is provided by Yamasaki, which does exactly that.  In fact, it serves as Applicants’ comparative example in the declaration.  The notable distinction between it and the claimed invention is use of the sodium salt instead of the epolamine salt of diclofenac.
The question to be answered is: what would motivate the ordinarily skilled artisan to modify a teaching such as provided by Yamasaki to use diclofenac epolamine instead of with diclofenac sodium.
The answer is provided by Altman which discloses that diclofenac, specifically diclofenac sodium, already was known for possessing excellent transdermal penetration properties.  This is due to diclofenac being lipophilic and the salts thereof being water soluble at neutral pH.  However, when compared to its sodium and potassium salt counterparts, the epolamine salt was reported as possessing enhanced epidermal penetration.  Altman even references the above, relied-upon Flector patch.
Having reconsidered the evidence provided in Tables 2 and 3 of the declaration, the Examiner respectfully submits that the results simply validate what was already known in the art, namely that diclofenac salts function well as epidermal penetration enhancers.  It more critically affirms that the epolamine salt is the better of the two penetration enhancers.
Thus, in modifying a patch that contains lidocaine and diclofenac sodium to instead use diclofenac epolamine, would present the ordinarily skilled artisan with a very high reasonable expectation of successfully producing the claimed patch and achieving the same permeation results as achieved by Applicants experimentation.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims under consideration remain rejected; no claims are allowed.
Art of Interest Cited
A further brief search of the prior art by the Examiner has resulted in the following document which is also considered to contribute to rendering the instant claims prima facie obvious: Atkinson et al. (Clinical Therapeutics; 2013). Of interest here is the Results section bridging pp 1671-1672.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615